DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Smith U.S. 6,464,717 (herein referred to as “Smith”) in view of Horn U.S. 2009/0138064 (herein referred to as “Horn”) and further in view of Kosmala U.S. 2015/0320123 (herein referred to as “Kosmala”).
6.	Regarding Claim 1, Smith teaches a vest garment (ref num 10) to be secured to a user’s torso (see at least Figure 1), wherein the vest garment comprises:
	A vest body (ref num 10) including a main body portion (ref num 10) having a first side portion (ref num 16) and a second side portion (ref num 14) on opposing sides of the main body portion (see Figure 1, 2), and the waist strap applies tension to the bottom portion of the vest portion, such that there is a first pressure to the waist, a second pressure applied to a chest of the user (waist strap, clinching cords ref num 24, Fig. 2, “provided so that the vest may be pulled tightly at the waist to ensure a snug fit” Col. 2, line 49, therefore there is a tension/pressure applied across the chest, as well as in the waist where the snug fit is).  Smith also teaches the main body portion covers a front of the user’s torso and the first and second side portions wrap around opposing sides of the user’s torso (Fig. 1 and 2, ref num 10, 16, 14, secured in the front and wrapped on opposite sides of the user’s torso) and that the one or more thermal sources are secured in place on, above, and under a chest of the user (Fig. 1 and 2, ref num 20 “pockets 20 are adapted to receive and support therein conventional gel backs which will provide heat or cold needed for therapeutic treatment, as shown, the packs can cover on, above, and under the chest of the user, Fig. 2).
	Smith fails to teach at least two resealable compartments located on an inside of the main body portion wherein one or more thermal sources can be removably housed 
	Horn teaches at least two resealable compartments (para 0079, “opening 104 is selectively sealable”, Fig 3A) located on the inside surface of the main body portion (Fig. 3A) wherein one or more thermal sources can be removably housed in each of the resealable compartments (para 080 “dimensions 106, 108 of the pouch can be made to fit a range of cold or hot packs”).  Horn also teaches the second pressure, the pressure across the chest, to be lower than the first pressure (para 0067, “any degree of compression can be created; compression is, thus, applied vertically across the back and/or torso and/or abdomen from one side of back and/or torso and/or abdomen to the other”).  
The compartments are made to be resealable so that the user may decide whether to use a hot or cold thermal source and size for their treatment plan (para 0079-0080). By being able to apply any degree of compression across the torso area, then one can reasonably assume that the pressure and tension created across the chest could be less than that created at the top portion and the bottom portion of the vest.  This is to alleviate or prevent inflammation of the affected area, such as the chest (para 0069).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order 
Kosmala teaches an adjustable neck strap extending from a top portion of the vest body (Fig. 4, ref num 58 and 60, can be tied at different lengths/adjustable) and an adjustable waist strap extending from a bottom portion of the vest body (Fig. 4 ref num 28, can be tied at different lengths/adjustable) and including a first waist strap portion (Fig. 5, ref num 28, left side) and a second waist strap portion (Fig. 5, ref num 28, right side).  Kosmala also teaches that the first and second waist strap portions wrap around a waist of the user’s torso (Fig. 4, ref num 28) and connect together in a front of the waist (Fig. 4, ref num 30).  The neck strap and waist straps are provided so that the vest can be secured around the wearer’s neck and waist for functionality (para 0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Smith in order to incorporate the teachings of Kosmala in order to provide a waist and neck strap that are adjustable to provide different locations of tension and pressure to the vest in order to ensure that the garment is secured to the user for thermal therapy treatment.

7.	Regarding Claim 2, Smith teaches the vest body (ref num 10) includes a right chest portion (ref num 16) and a left chest portion (ref num 14) (Col. 2, line 33, Fig. 1) where each of the right chest portion and the left chest portion includes at least one compartment (Fig. 2, ref num 20). Smith fails to teach the compartments being 
However, Horn teaches the compartments being resealable (para 0079, "opening 104 is selectively sealable", Fig. 3A). The compartments are made to be resealable so that the user may decide whether to use a hot or cold thermal source and size for their treatment plan (para 0079-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order to incorporate the teachings of Horn in order to have resealable compartments for thermal packs in the vest.

8.	Regarding Claim 3, Smith teaches the vest body includes a right chest portion (ref num 16) and a left chest portion (ref num 14), and the right chest portion and the left chest portion includes at least two vertically aligned compartments (there is a compartment on both the right (16) and left (14) side of the device that is aligned vertically with one another, Figs. 1 and 2).  Smith fails to teach the compartments being resealable.
However, Horn teaches the compartments being resealable (para 0079, "opening 104 is selectively sealable", Fig. 3A). The compartments are made to be resealable so that the user may decide whether to use a hot or cold thermal source and size for their treatment plan (para 0079-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order to incorporate the teachings of Horn in order to have resealable compartments for thermal packs in the vest.



10.	Regarding Claim 5, Smith fails to teach the vest body includes a waist strap channel along a lower edge of the vest body, wherein the waist strap extends through the waist strap.
However, Kosmala teaches the vest body (ref num 14) includes a waist strap channel (ref nums 24 and 26) along the lower edge of the vest body, wherein the waist strap (ref num 28) extends through the waist strap channel (Fig. 4, ref num 14, 24, 26, and 28). This provides the user with a style that may be adjusted to their needs (para 0002).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order to incorporate the teachings of Kosmala and provided the waist strap channel on the lower edge of the vest body with a strap channel.

11.	Regarding Claim 6, Smith teaches the first side portion and second side portions (Fig. 1 and 2, ref num 16 and 14).  
Smith fails to teach the first side portion comprises a first triangular wing at a lower left side of the main body portion, wherein the second side portion comprises a second triangular wing at a lower right side of the main body portion, wherein each of the first waist strap portion and the second waist strap portion extends from each of the first triangular wing and the second triangular wing, respectively.


12.	Regarding Claim 7, Smith fails to teach each of the first triangular wing and the
second triangular wing include a resealable compartment for receiving a thermal source.
However, Kosmala teaches the first triangular wing and the second triangular wing (Fig. 4, ref num 16 and 18, top 14). By providing triangular wings the user is given more freedom of movement of how they desire to wear the garment (para 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Smith in order to incorporate Kosmala's teachings and have triangular wings in order for the user to have comfort in their movement while wearing the vest.


13.	Regarding Claim 8, Smith fails to teach the resealable compartments include an inner lining, wherein the inner lining includes a water-proof material.
However, Horn teaches the resealable compartments (para 0079, "opening 104 is selectively sealable") include an inner lining, wherein the inner lining includes a water­ proof material (para 0090). The compartments are made to be resealable so that the user may decide whether to use a hot or cold thermal source and size for their
treatment plan (para 0079-0080). Having the compartments include waterproof material is well known in the art and advantageous in medical settings and postoperative operations (para 0090). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order to incorporate the teachings of Horn in order to have resealable compartments for thermal packs in the vest.




15.	Regarding Claim 10, Smith teaches the vest body (ref num 10) includes a right chest portion (ref num 16, Fig. 1, Col. 2 line 33) and a left chest portion (ref num 14, Fig. 1, Col. 2 line 33), wherein the right chest portion is separate from the left chest portion (Fig. 2, ref num 14 and 16), wherein the right chest portion is connected to the left chest portion by the fastener (Fig. 2, ref num 24).

16.	Regarding Claim 11, Smith teaches a vest garment (ref num 10) further comprising a frozen thermal source in each compartment (Col. 1, lines 43-44).
Smith fails to teach the compartment being resealable.
However, Horn teaches the compartments being resealable (para 0079, "opening 104 is selectively sealable", Fig. 3A). The compartments are made to be resealable so that the user may decide whether to use a hot or cold thermal source and size for their treatment plan (para 0079-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order to incorporate the teachings of Horn in order to have resealable compartments for thermal packs in the vest.

17.	Regarding Claim 12, Smith fails to teach the neck strap and the waist strap are one continuous strap.
However, Kosmala teaches that the neck strap and the waist strap are one 

18.	Regarding Claim 13, Smith fails to teach the vest body includes a first strap channel on a left side edge of the vest body and a second strap channel on a right side edge of the vest body, wherein the neck strap extends through a top portion of the first strap channel and emerges from a bottom portion of the first strap channel as the waist strap and the neck strap extends through a top portion of the second strap channel and emerges from a bottom portion of the second strap channel as the waist strap.
However, Kosmala teaches the vest body (Fig. 4, top 14) includes a first strap
channel on a left side edge of the vest body (Figs. 8-11, ref num 26) and a second strap channel on a right side edge of the vest body (Figs. 8-11, ref num 24), wherein the neck strap extends through a top portion of the first strap channel and emerges from a bottom portion of the first strap channel as the waist strap (Figs. 8-11, ref num 28, 26) and the neck strap extends through a top portion of the second strap channel (Figs. 8- 11, ref num 28, 24) and emerges from a bottom portion of the second strap channel as the waist strap (Figs. 8-11 ref num 56). This provides the user a style that can be adjusted the user's needs for function and comfort (para 0001-0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

19.	Regarding Claim 14, Smith fails to teach the vest body includes at least three vertically aligned resealable compartments extending from the top portion of the vest body to the bottom portion of the vest body.
However, Horn teaches the vest body includes at least three vertically compartments extending from the top portion of the vest body to the bottom portion of the vest body (Fig. 1, Fig. 3-3B. para 0081, "thermal units 40 may also be disposed on the front or sides between the right abdominal flap and the left abdominal flap of the garment when wrapped across the torso) and that they are resealable (para 0079, "opening 104 is selectively sealable", Fig. 3A). By having the compartments extend throughout the vest body is provides an advantage by allowing for additional thermal therapy to other portions of the torso (para 0081). The compartments are made to be resealable so that the user may decide whether to use a hot or cold thermal source and size for their treatment plan (para 0079-0080). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith in order to incorporate the teachings of Horn in order to have resealable compartments for thermal packs in the vest and the compartments disposed from the top to bottom portion of the vest body.



Kosmala teaches when secured to the user’s torso, the first and second waist strap portion (Fig. 4, ref num 28, right and left side) connect together in front of the waist (Fig. 4, ref num 30) spaced from the chest of the user to prevent compressing the chest of the user (the strap runs underneath the chest of the user, therefore preventing compression against the chest of the user).  By having a convertible configuration of the garment (abstract) the user can adjust the straps as needed for their fit to the body (para 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Smith and included the first and second waist strap that connects in the front to prevent compression on the chest in order to adjust the fit to the user.

21.	Regarding Claim 16, Smith fails to teach the first and second waist strap portion that connects together in front of the waist spaced from the breasts of the user to prevent compression the chest of the user.
Kosmala teaches when secured to the user’s torso, the first and second waist strap portion (Fig. 4, ref num 28, right and left side) connect together in front of the waist (Fig. 4, ref num 30) spaced from the breasts of the user to prevent compressing the chest of the user (the strap runs underneath the chest of the user, therefore preventing compression against the chest of the user).  By having a convertible configuration of the garment (abstract) the user can adjust the straps as needed for their fit to the body .

Response to Arguments
22.	Applicant's arguments filed 05/04/2021 have been fully considered but they are not persuasive.  The Applicant also amended Claims 1, 6, and 7.  Upon evaluation of the amendments, Examiner has still found that the prior art presented in the previous office action to read upon the newly amended claims.  Due to the nature of the claims, the combination of Smith in view of Horn and Kosmala reads upon the newly added claim language that the waist strap portions wrap around the waist of the user’s torso and connect together in front of the waist.  This is found in numerous times within the art.  
23.	For example, Kosmala teaches that the first and second waist strap portions wrap around a waist of the user’s torso (Fig. 4, ref num 28) and connect together in a front of the waist (Fig. 4, ref num 30).  As for the claim language of a first and second pressure applied to the waist of the user and the chest of the user, respectively, wherein the second pressure is lower than the first pressure, this generic language does not provide any novelty to the invention, as any garment that is secured to a waist and chest of a user will ultimately provide a pressure in that area.  Smith teaches a waist strap, clinching cords (ref num 24, Fig. 2), “provided so that the vest may be pulled tightly at the waist to ensure a snug fit” (Col. 2, line 49), therefore there is a .

Conclusion
24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Leibowitz U.S. 2017/0135847: post-surgical procedure undergarment that may be used for various breast surgeries; can be pointed to the waist and neck straps, as well as the structure in which is wraps around the torso.
Pongratz U.S. 2016/0206495: post-operative compressive vest that could be used for breast surgeries; can be pointed to the compression across the chest area.
Anderson U.S. 2016/0143372: nursing bra; can be pointed to the waist and neck straps, as well as the structure that wraps around the torso and is secured.
Houston U.S. 2016/0206011: swaddle women use to aid in freedom of movement while holding a child; could be pointed to the structure with how it wraps around the torso/chest area.
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794